DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/15/2022 are acknowledged.  Claims 1, 7, 18 and 20 are amended; claims 2 and 9 are canceled; no claims are withdrawn; claim 21 is new; claims 1, 3-8 and 10-21 are pending and have been examined on the merits.

Claim Interpretation
The original disclosure does not give a specific definition of “raw gas”; however, the original disclosure recites that raw gas mixtures containing H2S and/or CS2 are common products of industrial processes ([0016], citations are to the pre-grant publication US20200199629 because the images of the specification are of too poor quality to OCR), recites that the raw gas mixture may be produced in any industrial process leading to the production of harmful sulfurous compounds and may be selected from the group comprising boiler gas, landfill gas, flare gas and biogas [0018] and recites that the raw gas mixture may for instance be any gas comprising H2S, i.e. any sour gas [0019], wherein the sour gas can be biogas wherein the source for biogas can be from raw materials such as agricultural waste, manure, municipal waste, plant material, sewage or petrochemical waste [0019].  Hence, for the purpose of examination, the limitation “raw gas mixture” will be interpreted as any gas which comprises one or more harmful sulfurous compounds because it appears that the limitation “raw gas mixture” encompasses any gas comprising H2S or any other harmful sulfurous compound.

Claim Objections
The objection to claims 1, 7 and 18, set forth at p. 3 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claims 1 and 21 are objected to because of the following informalities:
Claim 1 recites, inter alia, “wherein in said aqueous medium throughout the method of the pH is maintained below 2” which is nonsensical.  It would appear that the phrase should be “wherein in said aqueous medium throughout the method.  Appropriate correction is required.
Claim 21 recites, inter alia, “wherein the raw gas mixture container CH4” which is nonsensical.  It would appear that the phrase should be “wherein the raw gas mixture contains CH4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. § 112(b), as set forth at p. 4 of the previous Office Action, is withdrawn in view of the amendment of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al., EP 3366764 (4th Foreign Patent Document cite, IDS, 1/24/2020; herein “Franke”) in view of Olivier, US 2005/0109697 (cite A, PTO-892, 5/16/2022; herein “Olivier”).
Franke teaches methods of treating biogas comprising hydrogen sulfide (H2S) comprising contacting the biogas with an aqueous medium comprising nitrate and contacting the biogas with microorganisms which anaerobically oxidize the H2S present in the biogas to sulfate thus producing a biogas product comprising a lower content of harmful sulfurous compounds compared to the original biogas (Abst.; [0007-9]), then discharging the biogas product [0014] wherein the aqueous solution comprising nitrate can be an acidic solution because the nitrate can be provided to the solution as nitric acid [0017-18] and, thus, the sulfate in the solution constitutes sulfuric acid [0017-18] and wherein the concentration of nitrate in the acidic aqueous solution is controlled to be high enough to allow anaerobic microbial conversion of the H2S to H2SO4 under said anaerobic conditions ([0008], [0027], [0029], [0041], [0043], [0050], [0052]).
Hence, Franke teaches a method for treating a raw gas mixture which contains harmful sulfurous compounds, comprising contacting a raw gas mixture containing harmful sulfurous compounds with an acidic aqueous medium containing nitrate in a first unit; contacting in said first unit said raw gas mixture with micro-organisms capable of degrading said harmful sulfurous compounds in said aqueous medium; allowing, under anaerobic conditions, said microorganisms to metabolize in said aqueous medium at least part of said harmful sulfurous compounds to sulfuric acid (H2SO4) and to metabolize at least part of said nitrate such that a gas product comprising a lower content of harmful sulfurous compounds compared to the raw gas mixture is obtained; and discharging said gas product from said first unit; wherein, in the acidic aqueous medium introduced into contact with the raw gas mixture, the nitrate level is controlled at a level which is sufficient to allow conversion of at least part of said harmful sulfurous compounds to H2SO4 under said anaerobic conditions.
The method of Franke differs from the claimed method in that the raw gas mixture which contains harmful sulfurous compounds, i.e. biogas, is produced in the first unit rather than being introduced into the first unit and Franke is silent on discharging the aqueous medium containing H2SO4 and nitrite (produced by reduction of nitrate when H2S is oxidized to sulfuric acid by the anaerobic bacteria) from the first unit.
However, making an integrated device into separable components is prima facie obvious (MPEP 2144.04(V)(C)) and a duplication of parts is prima facie obvious (MPEP 2144.04(VI)(B)).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for Franke’s system to comprise an anaerobic digestion system producing biogas comprising H2S separate from Franke’s first unit wherein biogas produced from the separate anaerobic digestion system is introduced into Franke’s first unit under the surface layer comprising anaerobic microorganisms which oxidize H2S into sulfuric acid with nitrate (i.e. wherein the nitrate is reduced to nitrite and the H2S is oxidized to sulfuric acid) with a reasonable expectation of success.
Franke is silent on discharging the aqueous medium containing H2SO4 and nitrite (produced by reduction of nitrate when H2S is oxidized to sulfuric acid by the anaerobic bacteria) from the first unit; however, a person of ordinary skill in the art at the time of filing would have found it obvious to discharge the acidic aqueous medium comprising H2SO4 and nitrites to an aerobic reaction chamber to oxidize the nitrite back to nitrate and recycle the acidic aqueous solution for use in the first unit of Franke in view of the disclosure of Olivier.
Olivier teaches methods of waste water treatment (Abst.)  Olivier teaches that contaminants in the waste water are removed from the water by sending the waste water through chambers comprising aerobic or anaerobic processes [0009] wherein the aerobic processing chamber comprises aerobic bacteria, such as Nitrosomonas and Nitrobacter bacteria, and oxygen-containing gas (such as air, i.e. aerobic) wherein nitrites in the waste water are oxidized to nitrates ([0048], [0070], [0125], [0152], [0165]).  Olivier teaches circulating the aerobically-treated waste water comprising nitrates to an anaerobic chamber wherein anaerobic microorganisms perform sulfur denitrification wherein the nitrate in the waste water is reduced to nitrite and reduced sulfur compounds (e.g. sulfides such as H2S and/or CS2) are oxidized to sulfate ([0125], [0132-3], [0137]), which in the acidic aqueous medium would constitute sulfuric acid.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat the waste water from Franke’s method comprising nitrites and sulfuric acid with the method of Olivier to oxidize the nitrites to nitrates and to recycle the treated water comprising nitrates and sulfuric acid to the anaerobic first chamber of Franke’s method because Olivier teaches circulating the aerobically-treated waste water comprising nitrates to an anaerobic chamber wherein anaerobic microorganisms perform sulfur denitrification wherein the nitrate in the waste water is reduced to nitrite and reduced sulfur compounds (e.g. sulfides such as H2S and/or CS2) are oxidized to sulfate.  Thus, the person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Franke wherein a biogas is introduced into a first unit and the acidic aqueous solution comprising sulfuric acid and nitrite (i.e. after the oxidation of sulfides to sulfates and the reduction of nitrate to nitrite by the anaerobic bacteria) is passed to a second unit (i.e. aerobic processing chamber) wherein the nitrate is regenerated by an oxidation reaction of nitrite to nitrate to obtain an aqueous medium containing H2SO4 and nitrate, and recycling at least part of said aqueous medium containing H2SO4 and nitrate from said second unit back to said first unit to function as said acidic aqueous medium containing nitrate taught by Franke because Olivier teaches treating waste water (e.g. the waste acidic aqueous medium containing H2SO4 and nitrate produced in Franke’s gas cleaning method) by aerobic processes to oxidize nitrites and other nitrogenous compounds to nitrate and teaches using the aerobically-processed waste water comprising nitrate in anaerobic sulfur denitrification processes wherein the nitrate contained in the aerobically-processed waste water is used by anaerobic bacteria to oxidize reduced sulfur compounds (such as H2S and CS2) to sulfate (i.e. sulfuric acid in the acidic aqueous medium) resulting in the concomitant reduction of the nitrate to nitrite.
Franke teaches that the aqueous solution comprising nitrate, which can be in the form of nitric acid (i.e. nitrate and H+ in solution) [0018], wherein the nitrate is controlled to be high enough to effectively convert the sulfides absorbed from the raw gas mixture to sulfuric acid ([0018], [0008], [0027], [0029], [0041], [0043], [0050], [0052]) is at a concentration of 10-30 wt% nitrate ([0021], [0036]).  10 wt% nitrate is 1.6 M nitrate (100 g in 1 liter is 10 wt%; nitrate is 62.004 g/mol; 100 g/l ÷ 62.004 = 1.612 M).  Nitric acid has a pKa of -1.5; thus, it is completely dissociated in solution.  Hence, a nitric acid solution with 10 wt% nitrate comprises 1.6 M H+ ions.  0.1 M H+ is by definition a pH of 1; hence, the acidic aqueous medium contacted with the anaerobic microorganisms and the absorbed sulfides from the raw gas mixture comprising nitric acid with 10 wt% nitrate has a pH << 1.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Franke in view of Olivier wherein the aqueous medium throughout the process is maintained at a pH below 2 or below 1; therefore, claims 1, 10-11, 14 and 19 are prima facie obvious.
Regarding claim 3, Franke teaches that the nitrate in the aqueous medium is controlled to be high enough to effectively convert the sulfides such that the resultant product gas is practically free from hydrogen sulfide [0008]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the nitrate level is controlled at a level which is sufficient to allow conversion of essentially all harmful sulfurous compounds to H2SO4 under said anaerobic conditions; therefore, claim 3 is prima facie obvious.
Franke teaches that H2S is found in biogas in a concentration of 1000 to 10000 ppm [0004]; i.e. 1000 to 10000 mg/L = 1-10 g/L.  10 g/L H2S is a molar concentration of 293 mM (10 g/L ÷ 34.1 g/mol (m.w. of H2S) = 0.293 M); hence, the raw gas mixture treated in Franke would have a H2S concentration of ≤ 293 mM.  Franke teaches that the nitrate in the acidic aqueous medium is 1.6 M (10 wt%) to 4.8 M (30 wt%); hence, the nitrate in Franke’s acidic aqueous medium is at a molar ratio of at least 5.5:1 (10 wt%) to at least 16.4:1 (30 wt%) with respect to the portion of atomic sulfur in said H2S (the moles of sulfur is the same as the moles of H2S) and is at a molar ratio of at least 2.8:1 (10 wt%) to at least 8.2:1 (30 wt%) with respect to the portion of atomic sulfur in said CS2 (2 moles of sulfur per mole of CS2) assuming that the concentration of CS2 in the gas is the same or less than the concentration of H2S in the gas.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method for removing harmful sulfurous compounds from a raw gas mixture made obvious by Franke in view of Olivier wherein the biogas comprises reduced sulfur compounds such as H2S, CS2 or H2S and CS2, and the acidic aqueous medium is controlled to have nitrate at a molar ratio of at least 5:1 or at least 6.5:1 with respect to the moles of sulfur in the reduced sulfur compounds that are to be removed with a reasonable expectation of success because Franke teaches that the nitrate in the aqueous medium is controlled to be high enough to effectively convert the sulfides such that the resultant product gas is practically free from hydrogen sulfide and that the nitrate concentration in the acidic aqueous medium is at a molar ratio of 5.5:1 to 16.4:1 with respect to the contaminating sulfides in the gas; therefore, claims 4-8 and 16-18 are prima facie obvious.
Regarding claims 12-13 and 20-21, Franke teaches that a major component of the biogas is methane (CH4) [0002]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the raw gas mixture in the method made obvious by Franke in view of Olivier comprises methane; therefore, claims 12-13 and 20-21 are prima facie obvious.
Franke teaches that the anaerobic microorganisms which oxidize the reduced sulfide compounds in the raw gas mixture to sulfuric acid by the reduction of nitrate are located in a surface layer of sludge whereas the biogas migrates from below the surface layer to the headspace of the device (i.e. percolates through the surface layer) while the acidic aqueous medium is sprayed onto the surface layer; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the method made obvious by Franke in view of Olivier comprises a biotrickling filter because the surface layer comprising anaerobic microorganisms which the biogas filters through would appear to constitute a biofilter and the spraying of the acidic aqueous medium onto the surface layer would constitute trickling the solution through the biofilter; therefore, claim 15 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/152022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 7 regarding the claim objections and rejection under 35 U.S.C. § 112(b) are moot as the rejections have been withdrawn. Regarding the rejection of claims 1-20 under 35 U.S.C. 103 over Franke et al., EP 3366764 (4th Foreign Patent Document cite, IDS, 1/24/2020; herein “Franke”) in view of Olivier, US 2005/0109697 (cite A, PTO-892, 5/16/2022; herein “Olivier”), Applicant argues (pp. 7-9) that both Franke and Olivier teach away from the method made obvious by Franke in view of Olivier because Franke, in the background discussion of the previous literature, states that low pH iron salts are corrosive [0005] and because Olivier teaches that a pH of 6-8 is preferable when Thiobacillus denitrificans is employed as the microorganism ([0138], [0147]) and teaches increasing the pH with catholyte and/or calcium [0148].  It is unpersuasive that either Franke or Olivier teach away from the method obviated by the combination of references.  Franke explicitly states that A) the nitrate, which can be in the form of nitric acid (i.e. nitrate and H+ in solution), is controlled to be high enough to effectively convert the sulfides absorbed from the raw gas mixture to sulfuric acid, and B) that the aqueous solution comprising nitrate is at a concentration of 10-30 wt% nitrate, which would have a pH lower than 1; hence, the allegation that Franke teaches away from the aqueous solution having a pH less than 2 or less than 1 is completely unpersuasive.  Olivier teaches that a pH of 6-8 is preferable when Thiobacillus denitrificans is employed as the microorganism; however, Olivier further teaches that the bacteria may function outside these ranges [0138] as well as teaching that any other bacteria which reduce nitrate while oxidizing sulfur may be used in place of Thiobacillus denitrificans [0139].  Olivier teaches that the addition of calcium or catholyte to increase the pH is an optional step [0148].  Finally, the preferred embodiments of Olivier do not constitute a teaching away from the broader disclosure (MPEP 2123.II).  Hence, the allegation that Franke and Olivier “teach away” from the method made obvious by the combination of the references is thoroughly unpersuasive.
Applicant further argues that Olivier is not drawn to treating a gas mixture (p. 8).  This is not the basis of the combination.  Franke’s process of removing sulfur compounds from gas produces a waste water comprising sulfuric acid and nitrites.  Olivier teaches processes of cleaning waste water by oxidation of nitrites to nitrates, then using the treated waste water for processes of anaerobic sulfur denitration wherein the nitrate in the waste water is reduced to nitrite and reduced sulfur compounds (e.g. sulfides such as H2S and/or CS2) are oxidized to sulfate (e.g. sulfuric acid in the aqueous media).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to treat the waste water produced in Franke’s method with Olivier’s aerobic oxidation treatment and to recycle the treated water for use in the first chamber of Franke’s method because Franke’s method is drawn to reducing sulfur compounds to sulfuric acid with the concomitant reduction of nitrate in the treated water to nitrite.  Hence, the allegation that the combination of references is improper because Olivier is not drawn to cleaning gas is unpersuasive.
Applicant alleges that Franke and Olivier do not teach Applicant’s theory behind the claimed method (pp. 8-10).  In response to Applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In conclusion, Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address claim amendments and for clarity.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651